UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1554



VINCENT NJEKWU MBAGWU,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-657-787)


Submitted:   November 22, 2004         Decided:     December 29, 2004


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vincent Njekwu Mbagwu, Petitioner Pro Se. Daniel Eric Goldman,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vincent Njekwu Mbagwu, a native and citizen of Nigeria,

petitions for review of a final order of the Board of Immigration

Appeals (Board) denying his motion to reopen. We have reviewed the

administrative record and find that the Board did not abuse its

discretion in declining to grant the motion to reopen.                See

Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999); 8 C.F.R.

§ 1003.2 (2004); 8 C.F.R. §§    1245.1(c)(8), 1245.2(a)(1) (2004).

          Accordingly,   we   deny   the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 2 -